— Appeal by plaintiff from a judgment of the Supreme Court, Albany county, entered upon the verdict of a jury in favor of the defendant, and also from, an order denying plaintiff’s motion for a new trial on the grounds specified in section 549 of the Civil Practice Act, and also from an order denying plaintiff’s motion for a new trial on the ground of alleged improper conduct on the part of a juror. The action was brought by plaintiff to recover damages for personal injuries based on the alleged negligence of defendant in the operation of a bus owned by it in *801the city of New York. Plaintiff contended that while entering one of defendant’s buses in the city of New York on April 21, 1935, she was injured because of a violent jerk of the vehicle. The jury found against her on that issue, and there is evidence to sustain the verdict. Shortly after the trial an associate of plaintiff’s attorney had a conversation with one of the jurors in the ease in which it is claimed that this juror volunteered the statement that he had ridden on defendant’s buses and was familiar with the stairway leading to the top of the platform. There is nothing in the record to show that the juror, when examined as to his qualifications, was interrogated on this subject or that he concealed any information from counsel. Judgment and orders unanimously affirmed, with costs. Present — ■ Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.